                                                             Case Nos. 19-SW-00200-MJW
                                                                       19-SW-00201-MJW


                                          AFFIDAVIT

       I, Amy L. Ramsey, Special Agent of the Federal Bureau of Investigation (“FBI”), Kansas

City, being duly sworn, hereby state as follows:

       1.      I am a Special Agent of the FBI assigned to the Kansas City Division of the FBI.

I have been continuously employed by the FBI since November of 2003, including previous

assignments to the Boston and New York Divisions. Since arriving in the Kansas City Division

of the FBI in August of 2012, I have been assigned to investigate criminal enterprises. As a

Special Agent of the FBI, I am empowered to conduct investigations of, and to make arrests for,

offenses related to the Interstate Transportation of Stolen Property enumerated in Title 18 of the

United States Code.

       2.      While with the FBI, I have participated in numerous investigations targeting

criminal organizations and enterprises. I have actively investigated organizations involved in the

interstate transportation of stolen property, unlawful possession and distribution of controlled

substances, organizations that perpetrate fraudulent schemes as a means of producing income for

the enterprise, as well as investigations directed at monetary transactions involving the proceeds

of specified unlawful activities and conspiracies. My training and experience has involved wire

and electronic surveillance, physical surveillance, execution of search warrants, execution of

criminal arrests and the handling of cooperating sources and other sources of information.

       3.      On numerous occasions, I have spoken with subjects, defendants, and other

investigators concerning the methods and practices of criminal organizations. Through these

investigations, my training, experience, conversations with experienced agents, investigators, and




        Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 1 of 14
law enforcement personnel, in the United States and elsewhere, I have become familiar with the

general methods employed by traffickers of stolen property. These methods include wireless

communications technology such as cellular telephones, counter surveillance, false or fictitious

identities, and the use of coded communications in an attempt to avoid detection by law

enforcement and circumvent investigations. Based on my training and experience, I am familiar

with methods used to obtain, distribute, and sell stolen property, as well as methods used to

conceal the sources of the illicit funds received from the sales of said stolen property.

       4.      This Affidavit is in support of a search warrant for an Apple iPhone Xs Max

cellular telephone, Model Number MT652LL/A, Serial Number FFWXN72XKPHC, IMEI

number 357274099815714 (“TARGET TELEPHONE 1”) and a rose gold Apple iPhone

cellular telephone encased in a black Otter Box, bearing unknown serial number (“TARGET

TELEPHONE 2”), for violations of Title 18, United States Code, Section 2314, Interstate

Transportation of Stolen Goods. Subscriber information from T-Mobile revealed TARGET

TELEPHONE 1 to be subscribed by Danielle Jackson, known associate and girlfriend of subject

Viktor Chernetskiy. Chernetskiy is believed by law enforcement to be the sole user of

TARGET TELEPHONE 1.

       5.      On May 24, 2019, United States Magistrate Judge Lajuana M. Counts, Western

District of Missouri, signed a court order, Case No. 19-SW-00164-LMC, authorizing the

installation of Global Positioning System (“GPS”) tracking on cellular telephone number (816)

258-2499 (i.e., TARGET TELEPHONE 1), known to be used by Chernetskiy.

       6.      On June 13, 2019, around 6:54 p.m., I became aware that TARGET

TELEPHONE 1, used by Viktor Chernetskiy, was traveling southbound on Interstate 35, in the

vicinity of Lebo, Kansas. I was able to then review previous TARGET TELEPHONE 1’s



                                                  2

        Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 2 of 14
location “pings” to determine that TARGET TELEPHONE 1 was in the vicinity of 11008

Grandview Road, Kansas City, Missouri, around 5:06 p.m. At the time of the next ping location

for TARGET TELEPHONE 1, approximately 5:37 p.m., TARGET TELEPHONE 1 appeared

to be moving westbound along the vicinity of I-435. With these times of TARGET

TELEPHONE 1’s movements, I was able to review surveillance footage that showed a silver

Dodge Charger, previously identified as having Missouri license plate D5262-AE, arriving at the

residence at 11008 Grandview around 5:28 p.m. At that time, an adult wearing gray pants and a

dark colored shirt appeared to walk around the Charger before re-entering the passenger side of

the car, which departed 11008 Grandview around 5:33 p.m.

       7.      Upon observing the TARGET TELEPHONE 1’s location to be approaching

Lebo, Kansas, investigators determined a physical surveillance of the vehicle would not be

possible during its southbound travel, due to it having departed well in advance of the

investigators. I, along with other investigators, monitored the location of TARGET

TELEPHONE 1 via the previously authorized GPS tracking of the phone. By approximately

8:24 p.m., TARGET TELEPHONE 1 appeared to be westbound on U.S. 400 Highway, west of

Wichita, Kansas. Around 9:23 p.m., investigators received information that the silver Charger,

bearing Missouri license plate D5262-AE, had been captured via a license plate reader along I-35

southbound, south of Emporia, Kansas, around 7:08 p.m., confirming the movement of

TARGET TELEPHONE 1 along with the silver Charger. Around 10:06 p.m., TARGET

TELEPHONE 1 appeared to be southbound on Highway 281, in Oklahoma.

       8.      Around 3:07 a.m. on June 14, 2019, Special Agent McKune observed a GPS

location for TARGET TELEPHONE 1 in the vicinity of Enid, Oklahoma. In the early morning

hours of June 14, 2019, Missouri State Highway Patrol (“MSHP”) Master Sergeant Brad Ream



                                                3

        Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 3 of 14
obtained information from the Enid, Oklahoma Police Department that a burglary had occurred

at the Pioneer Telephone Cooperative, Inc, Store, located in Enid, Oklahoma, around 2:50 a.m.

on June 14, 2019. Enid, Oklahoma Police Department provided photographs of a silver Dodge

Charger captured from security cameras at the store. Further, Enid, Oklahoma Police provided

color photographs captured of two subjects within the Pioneer Store that appeared to show them

loading cellular telephone boxes into a black plastic trash bag.

       9.      The first male shown in the photographs obtained from Enid, Oklahoma Police

Department appeared to be a heavy-set male with gray pants and a gray hooded sweatshirt. The

hood of the sweatshirt was drawn tightly around a baseball cap with a flat shaped, gray bill, with

a round black and silver sticker on the top of the bill. The individual also appeared to be wearing

black Nike shoes with a gray tongue and/or laces, yellow work gloves, and appeared to be

holding an orange screw driver or tool of some sort. At the time that a traffic stop was conducted

on the Dodge Charger by MSHP around 7:50 a.m., on June 14, 2019, near Red Bridge Road and

Highway 71 in Kansas City, Missouri, Viktor Chernetskiy was wearing a gray sweat suit with a

hooded shirt and a black “Spurs” hat with a gray bill and a shiny, round, sticker on the flat

shaped bill. Chernetskiy was also wearing black Nike shoes with a gray tongue and/or laces.

       10.     The second male shown in the photographs obtained from Enid, Oklahoma Police

Department appeared to be a slender male wearing a black bodied hooded sweatshirt with gray

sleeves, with the hood drawn tightly around his head. He also wore what appeared to be dark

colored Nike shoes, and possibly white gloves as he held the black plastic bag open for the

heavy-set male to place phones into it. At the time that a traffic stop was conducted on the

Dodge Charger by MSHP around 7:50 a.m., on June 14, 2019, near Red Bridge Road and

Highway 71 in Kansas City, Missouri, Bryan Kirkendoll was observed to be wearing a black



                                                 4

        Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 4 of 14
bodied, hooded sweatshirt with gray sleeves, and light gray pants, consistent with those observed

in the photos provided by Enid, Oklahoma Police Department.

       11.     Enid, Oklahoma Police Department advised that approximately 157 cellular

telephones were burglarized from the Pioneer Telephone Cooperative, Inc, in Enid, Oklahoma,

with a total value of approximately $147, 587.

       12.     Around 3:36 a.m., on June 14, 2019, Special Agent McKune observed a GPS

location for TARGET TELEPHONE 1 in the vicinity of Pond Creek, Oklahoma. In the early

morning hours of June 14, 2019, MSHP Master Sergeant Brad Ream obtained information from

the Pond Creek, Oklahoma Police Department that a burglary had occurred at the Pioneer

Telephone Cooperative, Inc., Store, located in Pond Creek, Oklahoma, around 3:30 a.m., on June

14, 2019.

       13.     Pond Creek, Oklahoma Police Department advised that approximately 27

iPhones, one internet router, and one unknown item were burglarized from the Pioneer

Telephone Cooperative, Inc., Store, located in Pond Creek, Oklahoma. Investigators have

received photographs and security video from this store. The security video depicted two males

matching the descriptions above moving through the store with their faces covered. Toward the

end of the security video footage, I believe Kirkendoll, who carried a full black trash bag, moved

toward the exit of the store with Chernetskiy trailing behind him. Security video footage from

the exterior of the business depicted a silver Dodge Charger, that matched the description of

Chernetskiy’s known vehicle described above, driving in the vicinity of the store.

       14.     Around 4:40 a.m., on June 14, 2019, the silver Dodge Charger was captured via

license plate reader entering Kansas along I-35 northbound. Around 6:30 a.m., Special Agent




                                                 5

        Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 5 of 14
McKune observed the silver Dodge Charger travelling northbound on I-35, at County Road U,

east of Emporia, Kansas.

       15.     Around 7:05 a.m., on June 14, 2019, I observed the silver Dodge Charger to stop

at the Loves Gas Station, located at 203 East 27th Street, Ottawa, Kansas. After getting gas, I

observed Kirkendoll exit the store and enter passenger door of the Charger. At that time,

Kirkendoll was observed to be wearing gray pants and dark hooded sweatshirt with a white Nike

symbol on the front.

       16.     Special Agent McKune and I then maintained physical surveillance of the vehicle

until MSHP was able to affect a traffic stop of the vehicle around 7:50 a.m., on June 14, 2019,

near Red Bridge Road and Highway 71 in Kansas City, Missouri. At the time of the stop, the

driver was identified as Viktor Chernetskiy and the passenger was identified as Bryan

Kirkendoll. The location of where MSHP stopped Chernetskiy and Kirkendoll was in close

proximity to the residence at 1108 Grandview Road, Kansas City, Missouri. It is believed by

law enforcement that Chernetskiy was returning to the residence at the time of the stop.

       17.     At the time of the above-mentioned traffic stop, the silver Dodge Charger was

seized for evidence by MSHP and transported by tow truck to MSHP Troop A Headquarters in

Lee’s Summit, Jackson County, Missouri. The GPS “pings” from Chernetskiy’s telephone

continued to provide data corroborating the location of the cellular telephone with the Dodge

Charger. At the time of their detention, neither Chernetskiy nor Kirkendoll had cellular

telephones on their persons. Law enforcement believed the phones remained inside of the

vehicle at the time of the seizure.

       18.     On June 14, 2019, a criminal complaint was filed in the Western District of

Missouri charging Chernetskiy and Kirkendoll with aiding abetting the interstate transportation



                                                6

        Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 6 of 14
of stolen property, in violation of Title 18, United States Code, Sections 2314 and 2. On that

same day, Chernetskiy and Kirkendoll were arrested pursuant to a federal arrest warrant.

          19.   On June 14, 2019, United States Magistrate Judge Lajuana M. Counts, Western

District of Missouri, in Case Number 19-SW-00198-LMC, issued a search warrant for the silver

Dodge Charger. The search warrant was executed on June 17, 2019. At the conclusion of the

search a total of 183 stolen Apple iPhones were seized from the rear compartments of the

vehicle, physical items related to how the burglaries were conducted, as well as two used Apple

iPhones located in the front compartment of the vehicle. One of the used Apple iPhones,

identified as TARGET TELEPHONE 1, was turned on and connected to a charging port next

to the driver’s seat. It is known by law enforcement that Chernetskiy was driving the vehicle at

the time of his initial arrest. Upon seizing TARGET TELEPHONE 1, a photograph of

Chernetskiy was observed as the background of the device.

          20.   By way of background into the initiation of the above investigation, law

enforcement has maintained evidence against Chernetskiy from multiple burglaries of cellular

telephone stores in the states of Kansas, Missouri, and Iowa, in addition to the two described

above in Oklahoma, between December 2018 and June of 2019. One such piece of the evidence

is surveillance footage where law enforcement believes Chernetskiy worked with other unknown

individuals to burglarize the stores. Through training and experience, I know that criminal

organizations utilize cellular telephones to communicate with one another.

          21.   In May 2019, during an in person contact with MSHP Master Sergeant Ream,

Chernetskiy provided the TARGET TELEPHONE 1 number as his current cellular telephone

device.




                                                 7

          Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 7 of 14
       22.      During the search of the Dodge Charger on June 17, 2019, the only other

unpackaged and used cellular telephone in the vehicle, known here as TARGET TELEPHONE

2, is believed by law enforcement to belong to Chernetskiy’s co-conspirator Bryan Kirkendoll.

       23.     Based upon my training and experience in criminal enterprise investigations, I am

aware that cellular telephones are a tool that are regularly used by those engaging in the

trafficking of stolen goods. Co-conspirators often call each other to arrange places and times to

meet, as well as discuss target locations for criminal activity. Co-conspirators also sometimes

send text messages to each other to arrange places and times to meet, as well as to discuss target

locations for criminal activity. I am aware that cellular telephones maintain call logs of recent

incoming and outgoing telephone calls, which often include contacts with other co-conspirators.

I am aware that cellular telephones save the text messages sent and received. I am also aware

that co-conspirators often add the phone numbers of other co-conspirators into their “contacts”

list in their cell phones, providing monikers or other evidence of who the other co-conspirators

might be. I am aware that certain telephones also have capabilities to make notes, keep

calendars, and various other functions; all of which might provide additional information

regarding the alleged crime of possession with intent to distribute controlled substances. As

such, I believe that TARGET TELEPHONE 1 and TARGET TELEPHONE 2, both having

been seized from the Dodge Charger on June 17, 2019, and currently maintained in the custody

of the FBI, are likely to contain evidence of the criminal activity described above.

       24.     I know through the investigation that Chernetskiy has traveled long distances to

commit the above-mentioned burglaries of cellular telephone stores and I understand that when

individuals travel to unfamiliar locations a GPS is typically used to aid in the navigation process.

No other GPS was located in the vicinity of the Dodge Charger leading investigators to believe



                                                 8

        Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 8 of 14
that a log of TARGET TELEPHONE 1’s locations will be maintained in the device, providing

further evidence of the burglaries.

       25.      Your Affiant further affirms that three identified associates and suspected co-

conspirators, attempted to contact TARGET TELEPHONE 1 during the search of the vehicle.

When cellular telephones receive notifications, the face of the device will light up in response.

During the course of the vehicle search on June 17, 2019, law enforcement observed the face of

TARGET TELEPHONE 1 light up with several notifications to include the three suspected co-

conspirators.

       26.      On June 18, 2019, during an interview of a cooperating witness who employed

Chernetskiy in May and June 2019, a contract between the employer and Chernetskiy was

provided to investigators. Chernetskiy’s signature was observed on the contract and next to his

signature was a written telephone number, identified as (816) 258-2499, also known as the

telephone number assigned to TARGET TELEPHONE 1.

       27.      TARGET TELEPHONES 1 and 2 have been maintained by the FBI’s Kansas

City Division, Evidence Control Unit at 1300 Summit Street, Kansas City, Jackson County,

Western District of Missouri. In my training and experience, I know that the TARGET

TELEPHONES 1 and 2 have been stored in a manner in which their contents are, to the extent

material to this investigation, in substantially the same state as they were when the cellular

telephones first came into the possession of the FBI.

                                      TECHNICAL TERMS


        27.     Based on my training and experience, I use the following technical terms to convey

the following meanings: Wireless telephone: A wireless telephone (or mobile telephone, or

cellular telephone) is a handheld wireless, device used for voice and data communication through


                                                 9

        Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 9 of 14
radio signals. These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional “land line” telephones. A wireless

telephone usually contains a “call log,” which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and phone

numbers in electronic “address books;” sending, receiving, and storing text messages and e-mail;

taking, sending, receiving, and storing still photographs and moving video; storing and playing

back audio files; storing dates, appointments, and downloading information from the Internet.

Wireless telephones may also include global positioning system (“GPS”) technology for

determining the location of the device.

        28.    Based on my training, experience, and research, I know that cellular telephones

have capabilities that allow it to serve as a wireless telephone, digital camera, and GPS navigation

device. In my training and experience, examining data stored on devices of this type can uncover,

among other things, evidence that reveals or suggests who possessed or used the device, and the

location of the device’s usage.

       29.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

       30.     Forensic evidence. This application seeks permission to locate not only

electronically stored information that might serve as direct evidence of the crimes described on the

warrant, but also forensic evidence that establishes how the listed cellular telephones were used,




                                                10

       Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 10 of 14
the purpose of its use, who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the listed cellular telephones because:

               a.      Data on the storage medium can provide evidence of a file that was once on
                       the storage medium but has since been deleted or edited, or of a deleted
                       portion of a file (such as a paragraph that has been deleted from a word
                       processing file).

               b.      Forensic evidence on a device can also indicate who has used or controlled
                       the device. This “user attribution” evidence is analogous to the search for
                       “indicia of occupancy” while executing a search warrant at a residence.

               c.      A person with appropriate familiarity with how an electronic device works
                       may, after examining this forensic evidence in its proper context, be able to
                       draw conclusions about how electronic devices were used, the purpose of
                       their use, who used them, where the usage occurred, and when.

               d.      The process of identifying the exact electronically stored information on a
                       storage medium that are necessary to draw an accurate conclusion is a
                       dynamic process. Electronic evidence is not always data that can be merely
                       reviewed by a review team and passed along to investigators. Whether data
                       stored on a computer is evidence may depend on other information stored
                       on the computer and the application of knowledge about how a computer
                       behaves. Therefore, contextual information necessary to understand other
                       evidence also falls within the scope of the warrant.

               e.      Further, in finding evidence of how a device was used, the purpose of its
                       use, who used it, where it was used, and when, sometimes it is necessary to
                       establish that a particular thing is not present on a storage medium.

               f.      Information stored within a cellular phone (cell phone) may provide crucial
                       evidence of the “who, what, why, when, where, and how” of the criminal
                       conduct under investigation, thus enabling the United States to establish and
                       prove each element or alternatively, to exclude the innocent from further
                       suspicion. In my training and experience, the information stored within a
                       cell phone can indicate who has used or controlled the cell phone. This
                       “user attribution” evidence is analogous to the search for “indicia of
                       occupancy” while executing a search warrant at a residence. For example,
                       contacts lists, instant messaging logs, and communications (and the data
                       associated with the foregoing, such as date and time) may indicate who used
                       or controlled the cell phone at a relevant time. Further, such stored
                       electronic data can show how and when the cell phone and its related
                       account were accessed or used. Such “timeline” information allows
                       investigators to understand the chronological context of cell phone access,
                       use, and events relating to the crime under investigation. This “timeline”


                                                11

       Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 11 of 14
                      information may tend to either inculpate or exculpate the cell phone account
                      owner. Additionally, information stored within a cell phone may indicate
                      the geographic location of the cell phone and user at a particular time (e.g.,
                      location integrated into an image or video sent via email or text message to
                      include both metadata and the physical location displayed in an image or
                      video). Last, stored electronic data may provide relevant insight into the
                      cell phone owner’s state of mind as it relates to the offense under
                      investigation. For example, information in the cell phone may indicate the
                      owner’s motive and intent to commit a crime (e.g., communications relating
                      to the crime), or consciousness of guilt (e.g., deleting communications in an
                      effort to conceal them from law enforcement). Unless this data is destroyed,
                      by breaking the cell phone itself or by a program that deletes or over-writes
                      the data contained within the cell phone, such data will remain stored within
                      the cell phone indefinitely.

       31.     Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

       32.     The search procedure of electronic data contained in computer hardware, computer

software, and/or memory storage devices may include the following techniques (the following is

a non-exclusive list, as other search procedures may be used):

               a.     Examination of all of the data contained in such computer hardware,
                      computer software, and/or memory storage devices to view the data and
                      determine whether that data falls within the items to be seized as set forth
                      herein;

               b.     Searching for and attempting to recover any deleted, hidden, or encrypted
                      data to determine whether that data falls within the list of items to be seized
                      as set forth herein (any data that is encrypted and unreadable will not be
                      returned unless law enforcement personnel have determined that the data is
                      not (1) an instrumentality of the offenses, (2) a fruit of the criminal activity,
                      (3) contraband, (4) otherwise unlawfully possessed, or (5) evidence of the
                      offenses specified above);

               c.     Surveying various file directories and the individual files they contain;



                                                12

       Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 12 of 14
               d.      Opening files in order to determine their contents;

               e.      Scanning storage areas;

               f.      Performing key word searches through all electronic storage areas to
                       determine whether occurrences of language contained in such storage areas
                       exist that are likely to appear in the evidence described above in paragraph
                       4 of this Affidavit; and/or

               g.      Performing any other data analysis technique that may be necessary to
                       locate and retrieve the evidence described above in paragraph 4 of the
                       Affidavit.

       Manner of execution.

               a.      Computer storage devices, (like modern day cellular phones, SIM cards and
                       micro cards, hard disks, diskettes, tapes, laser disks, Bernoulli drives) can
                       store the equivalent of hundreds of thousands of pages of information.
                       Additionally, a suspect may try to conceal criminal evidence, and he or she
                       might store criminal evidence in random order with deceptive file names.
                       This may require searching authorities to examine all the stored data to
                       determine which particular files are evidence or instrumentalities of crimes
                       related to violations of 18 U.S.C. § 2423. After the initial imaging, the
                       examiner and agents will not further save or copy data unrelated to those
                       violations. To the extent possible, they will minimize the review of
                       unrelated data. This sorting process can take weeks or months, depending
                       on the volume of data stored, and it would be impractical to attempt this
                       kind of data search on site.

               b.      Because this warrant seeks only permission to examine devices already in
                       law enforcement’s possession, the execution of this warrant does not
                       involve the physical intrusion onto a premise. Consequently, I submit there
                       is good cause for the Court to authorize execution of the warrant at any time
                       in the day or night.

                                      VI.     CONCLUSION

       33.     Based upon the foregoing, my training and experience, and through the evidence

gathered in the course of this investigation, I believe there is probable cause that the listed digital

devices, and any incorporated SIM card and/or micro card contain documents, photographs, text

messages, direct messages, internet history, e-mails, “address books” or “contacts” lists, call logs,

audio files, and other types of electronic media, that constitutes evidence and/or fruits and


                                                  13

       Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 13 of 14
instrumentalities of criminal offenses, including violations of 18 U.S.C. § 2314, Interstate

Transportation of Stolen Goods. I submit that this Affidavit supports probable cause for a search

warrant authorizing the examination of the digital device described above in paragraph 4 of this

Affidavit, for the items listed in Attachment A.




                                                           AMY L. RAMSEY
                                                           Special Agent
                                                           Federal Bureau of Investigation


Sworn and subscribed before me

this    21st   day of June, 2019.



HONORABLE MATT J. WHITWORTH
Chief United States Magistrate Judge
Western District of Missouri




                                                   14

       Case 4:19-sw-00200-MJW Document 1-1 Filed 06/21/19 Page 14 of 14
